PER CURIAM.
The suit of John S. McGehee v. The Insurance Company of North America, No. 12,008, of the docket of the circuit court of the United States, Eastern district of Louisiana, was brought to recover on a fire insurance policy. The allegations in the answer filed in that suit, to the effect that the plaintiff had intentionally burned or procured to be burned the property, goods, and effects claimed to have been lost, and. that in the proofs of loss the plaintiff had grossly and fraudulently overestimated their value, whereby the policy had been avoided, were relevant and pertinent as matters of defense, and are absolutely privileged. See Townsh. Sland. & L. § 221; Folkard’s, Starkie, Sland. § 196; Odgers, Lib. & Sland. p. 141; Wilson v. Sullivan, 81 Ga. 238, 7 S. E. 274; Gains v. Insurance Co. (Ky.) 47 S. W. 884; Abbott v. Bank (Wash.) 56 Pac. 376; Sherwood v. Powell (Minn.) 63 N. W. 1103, 29 L. R. A. 153, 53 Am. St. Rep. 614; Jones v. Brownlee (Mo.) 61 S. W. 795, 53 L. R. A. 445; Johnson v. Brown, 13 W. Va. 119; Shelfer v. Gooding, 47 N. C. 181; Gardemal v. McWilliams, 43 La. Ann. 457, 9 South. 106, 26 Am. St. Rep. 195.
- The judgment of the circuit court is affirmed.